OPINION OF THE COURT
This is a suit to cancel for fraud a deed executed by appellant's wife to appellee. Judgment was
Appeal and Error 3CJ § 580 p. 689 n. 41. *Page 405 
entered upon appellee's motion at the close of appellant's evidence.
[1] On the evidence admitted, the judgment is undoubtedly correct. Complaint is made of several rulings by which offered testimony was rejected. Though it is to be doubted if the admission of the rejected evidence would have changed the result, we have examined the record, and find the rulings sustainable on grounds pointed out in appellee's brief. It would serve no good purpose to detail them here.
[2] Another contention is made; but, if it has merit, it cannot be considered, not having been brought to the attention of the trial court. It is fair to say that appellant's present counsel did not represent him below.
Finding no error, we affirm the judgment. It is so ordered.
BICKLEY, C.J., and PARKER, J., concur.
CATRON and SIMMS, JJ., did not participate.